Citation Nr: 1828652	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  04-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected hypertension and as due to herbicide exposure.

2.  Entitlement to service connection for an intestinal and digestive disorder, to include as secondary to PTSD and as due to herbicide exposure.

3.  Entitlement to service connection for an anal disorder, to include as secondary to PTSD and as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from January 1985 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding these issues.  A transcript is of record.  

The Board remanded the case for further development in August 2006, October 2009, and September 2013.  That development was completed, and the case has since been returned to the Board.

The Board also notes that the Veteran has perfect an appeal for the issues of entitlement to increased evaluations for posttraumatic stress disorder (PTSD), rosacea, and chondromalacia of the right and left knees.  However, the Veteran has requested a hearing before the Board regarding those issues.  As there is a pending hearing request, the Board will not address them at this juncture.  



This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era and was not otherwise exposed to herbicides during his military service.

2.  The Veteran's kidney disorder did not manifest during service and is not otherwise related to his military service or his service-connected hypertension.

3.  The Veteran's intestinal and digestive disorder did not manifest during service and is not otherwise related to his military service or his service-connected PTSD.

4.  The Veteran's anal disorder did not manifest during service and is not otherwise related to his military service or his service-connected PTSD.


CONCLUSIONS OF LAW

1. A kidney disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  An intestinal and digestive disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  An anal disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorders at issue in this case are not considered chronic diseases as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under  38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





I.  Herbicide Exposure

The Board notes that the Veteran has claimed that the disorders are related to herbicide exposure in service.  Thus, the initial question is whether the Veteran had exposure to herbicide agents during his military service.  

During the May 2013 Board hearing, the Veteran testified that he was exposed to Agent Orange while stationed in Honduras and Panama.  Specifically, he contended he was exposed to herbicides in the water of the Panama Canal where jungle school is held.  The evidence does not show, nor does the Veteran contend, that he served in the Republic of Vietnam during the Vietnam era.

The Veteran's service personnel records reflect that he served in both Honduras and Panama.  However, there is no evidence in his personnel records that he was exposed to herbicides while serving in those countries.  

In a January 2009 response to a request for verification, it was stated that the available U.S. Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange during the time the Veteran served in Panama (April 12, 1985, to September 22, 1986) and Honduras (September 23, 1986m to September 15, 1987).  Further, the letter indicated the Department of Defense listing of herbicide spray areas and test sites did not include Panama and Honduras.  Therefore, they could not verify that the Veteran was exposed to Agent Orange while station in Honduras or Panama.  

Moreover, the Veteran has not provided any evidence other than his own statements showing actual exposure to herbicide agents at any point during his military service. See e.g. Barbett v. Snyder, No. 15-1525, (Vet. App. Feb 3, 2017).  The Board finds that the Veteran's assertions of herbicide exposure are outweighed by the official records which indicate that herbicides were not used in Honduras and Panama at the time the Veteran was there.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

Based on the foregoing, the Board finds that the Veteran did not have exposure to herbicides or herbicide agents during his military service.  Thus, the Board will turn the issue of whether these disorders manifested in service or otherwise related to his military service or a service-connected disability.


II.  Kidney Disorder

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that service connection is not warranted for a kidney disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a kidney disorder.  In fact, January 1981, January 1984, and December 1988 examinations did not note any pertinent abnormalities.  Additionally, the Veteran reported that he was in excellent or good health and had no issues with his kidney, including no frequent kidney stones.  See January 1981, January 1984, and December 1988 Report of Medical Histories; December 1988 dental health questionnaire (he did not report kidney disease).  Further, the medical evidence shows that the Veteran did not have a kidney disorder for many years following his separation from service.  Indeed, the medical evidence documented him as first being diagnosed in 1997.

In addition to the lack of evidence showing that a kidney disorder manifested during active service or within proximity thereto, the weight of the evidence of record does not link any kidney disorder to the Veteran's military service.  The Veteran's treatment records and multiple VA examination reports document his treatment and diagnosis of a kidney disorder.  However, they do not provide evidence relating any current disorder to his military service.  Moreover, as discussed above, the record shows that there were no complaints, treatment, or diagnosis of the claimed disorder in service or any herbicide exposure therein.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).

There is no medical opinion otherwise relating any current kidney disorder to the Veteran's military service.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current kidney disorder manifested in service or is otherwise related thereto.

The Board does acknowledge the contention of the Veteran and his representative that he has a current kidney disorder that is secondary to his service-connected hypertension.  Although the Veteran has a current diagnosis of a kidney disorder and is service-connected for hypertension, the more probative evidence has not established a relationship between these disorders.

The July 2017 VA examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected disability.  Specifically, she noted that the Veteran does not have a current kidney disorder upon examination, but noted that his history of hydronephrosis was not related to his service-connected hypertension and was instead due to a blockage.  In this regard, the examiner remarked that a July 1997 urogram had revealed that he had caliectasis of the right kidney, which is usually caused by obstruction of the urinary tract from kidney stones, transitional cell carcinoma, blood clots, urinary tract infection, or sloughed papillae.  It was also noted that a June 2001 VA record by a urologist had indicated that the Veteran's "hypertension is unlikely to be related to his hydronephrosis, because hypertension from obstruction is usually associated with increased hydrostatic pressure which he does not appear to have."  Thus, the examiner explained that the Veteran's hydronephrosis would have increased his blood pressure and not vice versa.  She also stated that the Veteran's current renal cyst is not related to his hypertension, as there is no causal relationship. 

There is no medical opinion otherwise showing that the Veteran has a kidney disorder that has been caused or aggravated by his service-connected hypertension.

The Board acknowledges the Veteran's own statements that his kidney disorder is secondary to his hypertension.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his kidney disorder.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his kidney disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology, in this case, goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder. 

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the July 2017 VA medical opinion to be more probative, as it is based on a review of the record, an examination, and the examiners' own medical expertise, training, and knowledge.  The examiner supported her conclusion with a rationale.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a kidney disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a kidney disorder is not warranted.


III.  Intestinal and Digestive Disorder

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that service connection is not warranted for an intestinal and digestive disorder.

The Veteran has asserted he began having intestinal and digestive symptoms in 1995 after drinking possibly contaminated water.  The Veteran's service treatment records do show that he was treated for mild epigastric abdominal pain twice in November 1985.  However, the remainder of the service treatment records aere negative for any further complaints, treatment, or diagnosis of an intestinal or digestive disorder.  In fact, January 1981, January 1984, and December 1988 indicate that the Veteran's body systems were normal, including his digestive system.  Additionally, the Veteran denied having a medical history of frequent indigestion and stomach and intestinal trouble. See January 1981, January 1984, and December 1988 Report of Medical Histories; see also December 1988 dental health questionnaire (did not report stomach problems or ulcer).  

Further, the medical evidence shows that the Veteran did not have a digestive or intestinal disorder for many years following his separation from service.  

In addition to the lack of evidence showing that a digestive or intestinal disorder manifested during active service or within proximity thereto, the weight of the evidence of record does not link any current disorder to the Veteran's military service.  The Veteran's treatment records and multiple VA examination reports document his digestive or intestinal symptoms and complaints.  However, they do not provide evidence relating any current disorder to his military service.  

Moreover, the May 2011 VA examiner opined that the Veteran's digestive and intestinal complaints, to include diarrhea and nausea, are less likely than not the result of any established event, injury or disease during active service.

The July 2017 VA examiner also found that the Veteran's constipation is considered to be idiopathic and commented that the intermittent diarrhea is considered to be a variant of normal bowel function dependent on oral intake.  He further stated that the Veteran's history of gastroenteritis during service in 1985 was acute and self-limiting and noted that the separation examination was negative for gastrointestinal complaints. 

There is no medical opinion otherwise relating any current digestive or intestinal disorder to the Veteran's military service.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that a current digestive or intestinal disorder manifested in service or is otherwise related thereto.

The Board does acknowledge the contention of the Veteran and his representative that he has a current intestinal or digestive disorder that is secondary to his service-connected PTSD.  Although the Veteran is service-connected for PTSD, the more probative evidence has not established a relationship between these disorders.

The July 2017 VA examiner opined that it less likely than not that the claimed condition is proximately due, the result of, or aggravated by the Veteran's service-connected PTSD.  As noted above, the examiner noted that the Veteran's constipation was idiopathic and that his intermittent diarrhea was a variant of normal bowel function dependent on oral intake.  She found that there was no chronic digestive disorder.  Moreover, the examiner indicated that the Veteran's constipation has been intermittent and that his diarrhea has been stable.  There was no indication of any worsening in the medical records.  Additionally, she stated that PTSD is not known to permanently aggravate an intestinal condition.  

There is no medical opinion otherwise showing that the Veteran has a digestive or intestinal disorder that has been caused or aggravated by his service-connected PTSD.

The Board acknowledges the Veteran's own statements that he has a digestive or intestinal disorder secondary to his PTSD.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of any digestive or intestinal problems.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a digestive or intestinal disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology, in this case, goes beyond a simple and immediately observable cause-and-effect relationship,. 

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the July 2017 VA medical opinion to be more probative, as it is based on a review of the record, an examination, and the examiners' own medical expertise, training, and knowledge.  The examiner supported her conclusion with a rationale.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a kidney disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a kidney disorder is not warranted.


IV.  Anal Disorder

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that service connection is not warranted for an anal disorder. 

The Veteran's service treatment records are negative for any complaints, treatment, and diagnosis of an anal disorder.  In fact, the January 1981, January 1984, and December 1988 examination reports did not note any pertinent abnormalities.  Further, the medical evidence shows that he did not have an anal disorder for many years following his separation from service.  

In addition to the lack of evidence showing that an anal disorder manifested during active service or within proximity thereto, the weight of the evidence of record does not link any kidney disorder to the Veteran's military service.  The Veteran's treatment records and multiple VA examination reports document his complaints regarding an anal disorder.  However, they do not provide evidence relating any current disorder to his military service.  Moreover, as discussed above, the record shows that there were no complaints, treatment, or diagnosis of the claimed disorder in service or any herbicide exposure therein.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).

There is also no medical opinion otherwise relating any current anal disorder to the Veteran's military service.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current anal disorder manifested in service or is otherwise related thereto.

The Board does acknowledge the contention of the Veteran and his representative that he has a current anal disorder that is secondary to his service-connected PTSD.  Although the Veteran is service-connected for PTSD, the more probative evidence has not established a relationship between these disorders.

The July 2017 VA examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  In so doing, she explained that the Veteran's intermittent anal irritation is considered to be a normal occurrence.  She also stated that PTSD does not cause anal irritation.  It further noted that the Veteran has a history of constipation and hemorrhoids that contributes to his anal irritation; however, service connection for a digestive and intestinal disorder has been denied.  Thus, service connection cannot be granted as secondary to such a disorder.

There is no medical opinion otherwise showing the Veteran has an anal disorder that is caused by or aggravated by his service-connected PTSD.

The Board acknowledges the Veteran's own statements that his anal disorder is secondary to his service-connected PTSD.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of any anal disorder.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of an anal disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder. 

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the July 2017 VA medical opinion to be more probative, as it is based on a review of the record, an examination, and the examiners' own medical expertise, training, and knowledge.  The examiner supported her conclusion with a rationale.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an anal disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for an anal disorder is not warranted.


ORDER

Service connection for a kidney disorder is denied.

Service connection for an intestinal and digestive disorder is denied.

Service connection for an anal disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


